NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL WEBSTER WRIGHT, AKA                      No. 17-15851
Abdul Hakim,
                                                D.C. No. 2:15-cv-02291-KJM-EFB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

D. FIELDS, Correctional Officer, CSP-
Sacramento; C. DARLING, Correctional
Officer, CSP-Sacramento,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      California state prisoner Daniel Webster Wright appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191

(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Wright failed

to raise a genuine dispute of material fact as to whether he properly exhausted

administrative remedies or whether administrative remedies were effectively

unavailable to him. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (setting

forth circumstances when administrative remedies are unavailable, including when

“prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation”); Woodford v.

Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . .

means using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits).” (citation, internal quotation marks, and

emphasis omitted)).

      AFFIRMED.




                                          2                                   17-15851